DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (line numbers cited count fully deleted lines):
In claim 21, amend this limitation in the last three lines as follows: “and each of the first 

Allowable Subject Matter
Claim(s) 1-11 and 21-29 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 1, 21, or 28, including:

(claim 1)
wherein the electronegativity of the first metal is greater than the electronegativity of the second metal, and the electronegativity of the second metal is greater than the electronegativity of the third metal, and each of the first metal oxide film, the second metal oxide film, and the third metal oxide film is stacked up from the substrate in a contiguous and conformal manner.

(claim 21)
wherein the electronegativity of the first metal is greater than the electronegativity of the second metal, and the electronegativity of the second metal is greater than the electronegativity of the third metal, 
and each of the first film, the second film, and the third film is stacked up from the substrate in a contiguous and conformal manner.

(claim 28)
the second metal oxide film of the plurality of metal oxide films has greater electronegativity than a third metal oxide film of the plurality of metal oxide films, 
wherein each of the first metal oxide film, the second metal oxide film, and the third metal oxide film is stacked up from the substrate in a contiguous and conformal manner.

The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.
The closest prior art was discussed in the previous office actions. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims. Rather, in Manda, the three metal oxide films only have two (23A1 and 23A2) that are stacked “in a contiguous and conformal matter” because 23B is not conformal because it does not cover the entire underlying surface and retain its overall shape (see at the ends of 23B in the trench 21A, where the shape is not the same as the shape of 23A2). 


Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Kevin Parendo/           Primary Examiner, Art Unit 2819